Barnard, P. J.
On the 22d of March, 1890, the Clark & Chaplin Ice Company, of Portland, Me., agreed to sell to the Bidgewood Ice Company, of Brooklyn, N. Y., 10,000 tons of ice at $4 per ton. On the 2d of August, 1890, there was sent to the Clark & Chaplin Ice Company, for ice delivered upon this contract, a note, of which the following is a copy:
'“$7,500. Brooklyn, N. Y., Aug. 2nd, 1890. g § “Three months after date, we promise to pay to the order of Clark & | E Chaplin Ice Company seventy-five hundred dollars, at Mechanics’ Bank; |o value received. E. H. Close, Treas. 5 § “John Clark, Prest.”
The Clark & Chaplin Company obtained the money on the note of the plaintiff a few days after it was received, and before its maturity, and without other information than is contained in the note and what is to be inferred from the fact that one Winslow was a director in the Clark & Chaplin Company, and also in the plaintiff’s bank, where the note was discounted. The question is whether John Clark and E. H. Close, who signed the note, are personally and individually liable upon the note. The plaintiff is a tona fide holder without notice of the facts in respect to the contract under which the note was made. The fact that Winslow was a director in the payee company and in the bank is not sufficient to charge the bank with notice, unless Wins-low was the agent for the bank in the transaction of the business. Mayor, etc., v. Tenth Nat. Bank, 111 N. Y. 446, 18 N. E. rep. 618; Bank v. Savery, 82 N. Y. 291; Holden v. Bank, 72 N. Y. 290. The Bidgewood Ice Company is not liable upon the note. The note does not purport to bind the company. If the addition of the official character of the signers had not been added, the words “Bidgewood Ice Company,” printed on the side of the note, would not bind that company. The makers expressly promise to pay the note jointly, and, if they are not liable upon the note, there is no maker who is liable. De Witt v. Walton, 9 N. Y. 571. The note must show on its face that it was signed for the principal and in some way in its name. When an agent fails to designate a principal, he will be personally liable. Pentz v. Stanton, 10 Wend. 271. It follows that the judgment should be affirmed, with costs.